UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4012


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CRANDALL ORTAIS INGRAM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:19-cr-00332-NCT-1)


Submitted: September 28, 2021                               Decided: September 30, 2021


Before AGEE, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant. Matthew G.T. Martin, United
States Attorney, Terry M. Meinecke, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Crandall Ortais Ingram pleaded guilty, pursuant to a written plea agreement, to

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), and was sentenced to 96 months’ imprisonment. On appeal, Ingram, citing

Rehaif v. United States, 139 S. Ct. 2191 (2019), argues that the district court plainly erred

by accepting his guilty plea because the criminal information did not adequately charge

each element of the offense against him. We affirm.

       To the extent Ingram seeks to challenge a defect in the criminal information to which

he pleaded guilty, he has waived that argument. See United States v. Moussaoui, 591 F.3d

263, 279 (4th Cir. 2010) (“When a defendant pleads guilty, he waives all nonjurisdictional

defects in the proceedings conducted prior to entry of the plea.” (internal quotation marks

omitted)). To the extent Ingram challenges the validity of his guilty plea, and to the extent

that challenge is not also waived, Ingram’s argument lacks merit. See United States v.

Moody, 2 F.4th 180, 197-98 (4th Cir. 2021) (holding § 922(g) does not require Government

to prove defendant knew he was prohibited from possessing firearms); see also Greer v.

United States, 141 S. Ct. 2090, 2097 (2021) (holding that, to obtain relief based on Rehaif

error, defendant must demonstrate that “there is a ‘reasonable probability’ that he would

not have pled guilty” had district court “correctly advised him of the mens rea element of

the offense”).




                                             2
       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3